                     Case 2:20-cv-00912-BJR Document 12 Filed 08/27/20 Page 1 of 4



 1

 2
                                                                         Honorable Barbara J. Rothstein
 3

 4

 5                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE

 7 DEVELOPERS SURETY AND INDEMNITY                           No. 2:20-cv-00912-BJR
   COMPANY,
 8                                                           PLAINTIFF'S ANSWER TO
             Plaintiff,                                      COUNTERCLAIMS
 9
         vs.
10
   ADAMS RESIDENTIAL CONTRACTING,
11 INC.,

12                         Defendant.

13

14             Plaintiff Developers Surety and Indemnity Company, by and through Forsberg &

15 Umlauf, P.S., its attorneys of record, answers Defendant Adams Residential Contracting, Inc.’s

16 Answer and Counterclaim as follows.

17             1.1 to 5.12        Paragraphs 1.1 to 5.12 of Defendant’s Answer do not require an answer

18 from Plaintiff. To the extent an answer is required, Plaintiff denies the same.

19                                        ANSWER TO COUNTERCLAIMS

20             6.1         The allegations in paragraph 6.1 of Defendant’s Counterclaims do not require an

21 answer. To the extent an answer is required, Plaintiff denies the same.

22             6.2         The allegations in paragraph 6.2 of Defendant’s Counterclaims do not require an

23 answer. To the extent an answer is required, Plaintiff denies the same.

24                                                                           FORSBERG & UMLAUF, P.S.
     PLAINTIFF'S ANSWER TO COUNTERCLAIMS – 1                                         ATTORNEYS AT LAW
     Cause No.: 2:20-cv- 00912-BJR                                             901 FIFTH AVENUE  SUITE 1400
25
                                                                               SEATTLE, WASHINGTON 98164
                                                                              (206) 689-8500  (206) 689-8501 FAX
26   2750587 / 1310.0024
                     Case 2:20-cv-00912-BJR Document 12 Filed 08/27/20 Page 2 of 4



 1             7.1         Plaintiff restates and realleges its answers to paragraphs 1.1 to 6.2 and

 2 incorporates them by reference as if fully set forth here.

 3             7.2         Plaintiff admits it is currently funding Defendant’s defense in the Underlying

 4 Lawsuit; that it has no duty to defend or indemnify Defendant; and that it is entitled to recoup all

 5 sums paid to defend any claims not covered under its Policy.

 6             7.3         Answering the allegations contained in paragraph 7.3 of Defendant’s

 7 Counterclaims, Plaintiff denies the same.

 8             7.4         Answering the allegations contained in paragraph 7.3 of Defendant’s

 9 Counterclaims Plaintiff denies any duty to defend or indemnify Defendant in connection with the

10 Underlying Lawsuit.

11             7.5         To the extent the allegations contained in paragraph 7.5 of Defendant’s

12 Counterclaim require an answer, Plaintiff denies the same.

13             7.6         To the extent the allegations contained in paragraph 7.6 of Defendant’s

14 Counterclaim require an answer, Plaintiff denies the same.

15             8.1         Plaintiff restates and realleges its answers to paragraphs 1.1 to 7.6 and

16 incorporates them by reference as if fully set forth here.

17             8.2         Denied.

18             8.3         Denied.

19             Plaintiff denies Defendant’s prayer for relief in its entirety.

20

21

22

23

24                                                                               FORSBERG & UMLAUF, P.S.
     PLAINTIFF'S ANSWER TO COUNTERCLAIMS – 2                                            ATTORNEYS AT LAW
     Cause No.: 2:20-cv- 00912-BJR                                                901 FIFTH AVENUE  SUITE 1400
25
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                 (206) 689-8500  (206) 689-8501 FAX
26   2750587 / 1310.0024
                    Case 2:20-cv-00912-BJR Document 12 Filed 08/27/20 Page 3 of 4



 1             Dated this 27th day of August, 2020.

 2                                                    s/ Paul S. Smith
                                                      Carl E. Forsberg, WSBA # 17025
 3                                                    Paul S. Smith, WSBA #28099
                                                      Forsberg & Umlauf, P.S.
 4                                                    901 Fifth Ave., Suite 1400
                                                      Seattle, WA 98164
 5                                                    Phone: (206) 689-8500
                                                      Email: cforsberg@foum.law
 6                                                    Email: psmith@foum.law
                                                      Attorneys for Plaintiff Developers Surety and
 7                                                    Indemnity Company

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                                          FORSBERG & UMLAUF, P.S.
     PLAINTIFF'S ANSWER TO COUNTERCLAIMS – 3                                        ATTORNEYS AT LAW
     Cause No.: 2:20-cv- 00912-BJR                                            901 FIFTH AVENUE  SUITE 1400
25
                                                                              SEATTLE, WASHINGTON 98164
                                                                             (206) 689-8500  (206) 689-8501 FAX
26   2750587 / 1310.0024
                    Case 2:20-cv-00912-BJR Document 12 Filed 08/27/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2             The undersigned certifies under the penalty of perjury under the laws of the State of

 3 Washington that I am now and at all times herein mentioned, a citizen of the United States, a

 4 resident of the State of Washington, over the age of eighteen years, not a party to or interested in

 5 the above-entitled action, and competent to be a witness herein.

 6             On the date given below I caused to be served the foregoing PLAINTIFF'S ANSWER

 7 TO COUNTERCLAIMS on the following individual via the Court’s ECF system which will

 8 provide notice to:

 9 Ms. Linda L. Foreman
   Foreman Sturm & Thede, LLP
10 5825 60th St. S.E.
   Snohomish, WA 98290-5104
11 Email: linda@foremansturm.com

12             SIGNED this 27th day of August, 2020, at Everett, Washington.

13

14                                                s/ Denise Mary Pope
                                                  Denise Mary Pope
15

16

17

18

19

20

21

22

23

24                                                                       FORSBERG & UMLAUF, P.S.
     PLAINTIFF'S ANSWER TO COUNTERCLAIMS – 4                                     ATTORNEYS AT LAW
     Cause No.: 2:20-cv- 00912-BJR                                         901 FIFTH AVENUE  SUITE 1400
25
                                                                           SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
26   2750587 / 1310.0024
